Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered May 8, 1991, convicting him of murder in the second degree and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing, of the defendant’s oral motion which was to suppress a statement made by him to the police. By decision and order dated May 9, 1994 (see, People v Webb, 204 AD2d 499), this Court remitted the matter to the Supreme Court, Kings County, to hear and report on the voluntariness of the statement made by the defendant to Police Officer Robert Murphy, and the appeal was held in abeyance in the interim. The Supreme Court, Kings County (Pincus, J.), has conducted a hearing and has filed its report.
Ordered that the judgment is affirmed.
Upon remittitur, the Supreme Court determined that the defendant’s statement to Police Officer Robert Murphy was knowingly and voluntarily made. That determination is supported by the record and there is no basis for setting it aside (see, People v Leonard, 59 AD2d 1, 12-13; People v Perry, 144 AD2d 706).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. O’Brien, J. P., Ritter, Thompson and Altman, JJ., concur.